 



Exhibit 10.28
EMPLOYMENT AGREEMENT
     This Employment Agreement (this “Agreement”) is effective as of the 14th
day of January, 2008, and is made by and between PREMIER EXHIBITIONS, INC., a
Florida corporation (the “Company”), and Robert Sirmans (the “Executive”).
WITNESSETH:
     WHEREAS, the Company desires to employ the Executive in accordance with the
terms and conditions contained in this Agreement and wishes to ensure the
availability of the Executive’s services to the Company; and
     WHEREAS, the Executive desires to accept such employment and to render his
services in accordance with the terms and conditions contained in this
Agreement; and
     WHEREAS, the Executive and the Company desire to enter into this Agreement,
which will fully recognize the contributions of the Executive and assure
harmonious management of the Company’s affairs;
     NOW, THEREFORE, in consideration of the promises and the mutual covenants
set forth in this Agreement, and intending to be legally bound, the Company and
the Executive agree as follows:
     1. Term of Employment
          (a) Offer/Acceptance/Effective Date. As previously approved by the
Company’s Board of Directors, the Company hereby offers employment to the
Executive, and the Executive hereby accepts employment with the Company, subject
to the terms and conditions set forth in this Agreement.
          (b) Term. The term of this Agreement shall commence as of the date
referenced above (the “Effective Date”) and shall remain in effect for a period
of three years thereafter (the “Term”).
     2. Duties.
          (a) General Duties. Executive shall serve as the Company’s Vice
President of Business Development and Strategy and will report directly to Bruce
Eskowitz, the Company’s President and C.E.O.
          (b) Best Efforts. The Executive covenants to use his best efforts to
perform his duties and discharge his responsibilities pursuant to this Agreement
in a competent, diligent, and faithful manner. The Executive shall devote
substantially all of his business time, energy and experience to the performance
of his duties hereunder, and shall not engage in any other business activities,
as an employee, director, consultant or in any other capacity, whether or not he
receives compensation therefore, without the prior written consent of the
Company’s Board of Directors; provided, however, that the Executive may
(i) manage his own passive investments (with appropriate disclosure to the
Board); (ii) serve on civic, charitable or non-profit boards or committees, so
long as

1



--------------------------------------------------------------------------------



 



any of such activities do not interfere with the performance of the Executive’s
responsibilities to the Company under this Agreement; and (iii) continue serving
on an advisory board to “Get Interactive.”
          (c) Location of Employment. The Executive shall work at the Company’s
headquarters located at 3340 Peachtree Road, NE, Suite 2250, Atlanta, GA 30326.
     3. Compensation and Expenses.
          (a) Base Salary. For the services of the Executive to be rendered by
him under this Agreement, the Company will pay the Executive an annual base
salary of Two Hundred Seventy Five Thousand Dollars ($275,000) (the “Base
Salary”), which shall be subject to annual increases at the discretion of the
Company on each Anniversary Date; provided, however, that such Base Salary
increases shall not be less than four percent (4%) on a cumulative basis
annually, and shall be effective as of each Anniversary Date. The Company shall
pay the Executive his Base Salary in equal installments no less than
semi-monthly.
          (b) Performance Bonus. Subject to the approval by the Compensation
Committee of the Company’s Board of Directors, which approval shall be based on
predetermined objective and reasonable criteria comparable to the Company’s
other similarly situated executives, the Executive shall be entitled to receive
quarterly, semi-annual or annual bonuses of up to 50% of the Base Salary based
on the Executive’s performance.
          (c) Expenses. In addition to any compensation received pursuant to
this Section 3, the Company shall reimburse the Executive for all reasonable,
ordinary and necessary travel, entertainment and other expenses incurred in
connection with the performance of his duties under this Agreement, provided
that the Executive promptly and properly accounts for such expenses to the
Company in accordance with the Company’s policies and practices.
               (i) The Company agrees to pay all of the Executive’s reasonable
moving expenses associated with his relocation to Atlanta, Georgia or to such
other location to which the Company may move its executive headquarters,
including the commission costs and closing costs associated with the sale of
Executive’s current residence in Northern Virginia, such payment of commission
costs and closing costs not to exceed $50,000. If Executive relocates to
Atlanta, Georgia and the Company thereafter moves its executive headquarters to
another location, the Company agrees to pay all of the Executive’s reasonable
moving expenses to such other location, as well.
               (ii) Until such time as the Company determines whether it intends
to maintain its executive headquarters at the current location or move to
another location, Executive intends to refrain from effecting a permanent
relocation. Accordingly, until the Company makes such determination, and for a
reasonable time thereafter allowing Executive to effect appropriate permanent
living arrangements, the Company agrees to pay the reasonable costs of temporary
housing for the Executive, such expenses to be agreed upon in advance between
Executive and Company.
          (f) Stock Options. Provided that the Executive is still employed by
the Company on March 1, 2008, the Company shall grant the Executive a stock
option to purchase 40,000 shares of the common stock of the Company (the
“Option”). The Option shall vest, subject to the

2



--------------------------------------------------------------------------------



 



Executive’s continued employment with the Company through the applicable vesting
date as follows: 10,000 shares on the first anniversary of the Effective Date
(each annual anniversary of the Effective Date, an “Anniversary Date”); 15,000
shares on the second Anniversary Date; and 15,000 shares on the third
Anniversary Date. The per-share exercise price for the Option shall be equal to
the closing bid price of such shares on the date of grant. The Option shall have
a term of ten years from the date of grant. The Option shall be represented by a
stock option agreement, the terms of which shall be consistent with this
subsection, and shall contain such other terms as are consistent with the
Company’s award of stock options.
          (g) Restricted Stock. Provided that the Executive is still employed by
the Company on March 1, 2008, the Company shall grant the Executive 70,000
shares of the common stock of the Company, which shares shall be restricted (the
“Restricted Stock”). The Restricted Stock shall vest, subject to the Executive’s
continued employment with the Company through the applicable vesting date, as
follows: one-third on the first Anniversary Date; one- third on the second
Anniversary Date; and one-third on the third Anniversary Date. The Restricted
Stock shall be represented by a restricted stock agreement, the terms of which
shall be consistent with this subsection, and shall contain such other terms as
are consistent with the Company’s award of restricted stock.
     4. Benefits.
          (a) Personal Days. For each calendar year during the Term, the
Executive shall be entitled to six paid personal days.
          (b) Vacation. For each calendar year during the Term, the Executive
shall be entitled to four weeks of vacation (which shall accrue and vest, except
as hereinafter provided to the contrary, on the Effective Date and on each
January 1St thereafter) without loss of compensation or other benefits to which
he is entitled under this Agreement. Notwithstanding the foregoing, the
Executive acknowledges and agrees that to the extent reasonably necessary he
will be responsible for performing his duties and responsibilities as Vice
President of Business Development and Strategy during any such vacation. The
Executive shall take his vacation at such times as the Executive may select
except that Executive shall be responsible for insuring that his duties and
responsibilities as the Company’s Vice President of Business Development and
Strategy during such vacation are not neglected.
          (c) Employer Benefit Programs. In addition to the compensation to
which the Executive is entitled pursuant to the provisions of Section 3 above,
during the Term the Executive will be entitled to participate in any stock
option plan, stock purchase plan, pension or retirement plan, and insurance or
other employee benefit plan that is maintained at that time by the Company for
its employees, including programs of life, disability, basic medical and dental,
and supplemental medical and dental insurance.
          (d) Health Insurance. The Executive shall be entitled to participate
in the Company’s health insurance program provided to its employees, and the
Company shall pay the annual premiums for Executive and his family.

3



--------------------------------------------------------------------------------



 



     5. Termination.
     (a) Termination for Cause. The Company may terminate the Executive’s
employment pursuant to this Agreement for “Cause” upon the occurrence of any of
the following events:
               (i) the Executive is convicted of a crime involving moral
turpitude, dishonesty, fraud, or any securities related crime ;
               (ii) the Executive engages in conduct that constitutes gross
neglect or gross misconduct in carrying out his duties under this Agreement
resulting, in either case, in material economic harm to the Company; or
               (iii) the Executive fails to perform any material obligation set
forth in this Agreement and such failure is not cured by the Executive within
30 days after written notice to the Executive by the Company.
               Upon any termination for Cause, the Executive shall have no right
to compensation, bonus, severance, or other reimbursement pursuant to this
Agreement or otherwise, except that the Executive shall be entitled to all
compensation and benefits that have accrued and /or vested as of the date of
termination.
          (b) Death. This Agreement and the Company’s obligations hereunder will
terminate upon the death of the Executive. Upon the termination of this
Agreement due to the death of the Executive, the Company will pay the
Executive’s legal representative the Base Salary (which may include any accrued
but unused vacation time) at such time pursuant to Section 3(a) through the date
of such termination of employment, plus any other compensation that may be due
and unpaid.
          (c) Disability. This Agreement and the Company’s obligations hereunder
will terminate upon the disability of the Executive. For purposes of this
Section 5(c), “disability” shall mean that for a period of six months in any
12-month period, the Executive is incapable of substantially fulfilling the
duties set forth in this Agreement because of physical, mental or emotional
incapacity resulting from injury, sickness or disease as determined by an
independent physician mutually acceptable to the Company and the Executive. Upon
the termination of this Agreement due to the disability of the Executive, the
Company will pay the Executive the Base Salary (which may include any accrued
but unused vacation time) at such time pursuant to Section 3(a) through the date
of such termination of employment (or, if the Company has a disability policy in
effect at the time of termination, until the date upon which such disability
policy begins payment of benefits, subject to Section 12(e) below), plus any
other compensation that may be due and unpaid.
          (d) Voluntary Termination. Prior to any other termination of this
Agreement, the Executive may, on 30 day’s prior written notice to the Company
given at any time, terminate his employment with the Company. Upon any such
termination, the Company shall pay the Executive his Base Salary at such time
pursuant to Section 3(a) through the date of such termination of employment
(which shall include any vested and accrued but unused vacation time).

4



--------------------------------------------------------------------------------



 



          (e) Termination without Cause. If the Company terminates the
Executive’s employment for any reason other than “Cause” as defined in Section
5(a) above, Executive shall be entitled to a lump-sum payment equal to six
months of the Executive’s Base Salary at such time pursuant to Section 3(a).
Such payment shall be made on the date that is six months following the date of
the termination or as soon as administratively practicable thereafter. In
addition, the Option and the Restricted Stock detailed in Sections 3(f) and 3(g)
above which have not yet vested shall continue to vest and accrue in accordance
with the schedules provided for in Sections 3(f) and 3(g) above, respectively,
and the requirements thereunder of continued employment through the dates of
vesting shall be deemed waived.
The Company shall have no right to terminate Executive without Cause until after
March 1, 2008.
     6. Restrictive Covenants.
          (a) Competition with the Company. The Executive covenants and agrees
that, during the Term, the Executive will not, without the prior written consent
of the Company, directly or indirectly (whether as a sole proprietor, partner,
stockholder, director, officer, employee or in any other capacity as principal
or agent), compete with the Company. Notwithstanding this restriction, the
Executive shall be entitled to invest in stock of other competing public
companies so long as his ownership is less than 5% of such company’s outstanding
shares.
          (b) Disclosure of Confidential Information. The Executive acknowledges
that during his employment with the Company he will gain and have access to
confidential information regarding the Company and its subsidiaries and
affiliates. The Executive acknowledges that such confidential information as
acquired and used by the Company or any of its subsidiaries or affiliates
constitutes a special, valuable and unique asset in which the Company or any of
its subsidiaries or affiliates, as the case may be, holds a legitimate business
interest. All records, files, materials and confidential information (the
“Confidential Information”) obtained by the Executive in the course of his
employment with the Company shall be deemed confidential and proprietary and
shall remain the exclusive property of the Company or any of its subsidiaries or
affiliates, as the case may be. The Executive will not, except in connection
with and as required by his performance of his duties under this Agreement, for
any reason use for his own benefit or the benefit of any person or entity with
which he may be associated, disclose any Confidential Information to any person,
firm, corporation, association or other entity for any reason or purpose
whatsoever without the prior consent of the Board of Directors of the Company,
unless such information previously shall have become public knowledge through no
action by or omission of the Executive. Confidential Information shall exclude
Executive’s knowledge, expertise, know-how or business acumen, as well as his
personal files whether developed or acquired prior to or during the Term.
          (c) Subversion, Disruption or Interference. At no time during the term
of this Agreement shall the Executive, directly or indirectly, interfere,
induce, influence, combine or conspire with, or attempt to induce, influence,
combine or conspire with, any of the employees of, or consultants to, the
Company to terminate their relationship with or compete with or ally against the
Company or any of its subsidiaries or affiliates in the business in which the
Company or any of its subsidiaries or affiliates is then engaged in.

5



--------------------------------------------------------------------------------



 



          (d) Enforcement of Restrictions. The parties hereby agree that any
violation by the Executive of the covenants contained in this Section 6 will
likely cause irreparable damage to the Company or its subsidiaries and
affiliates and may, as a matter of course, be restrained by process issued out
of a court of competent jurisdiction, in addition to any other remedies provided
by law.
     7. Assignability. The rights and obligations of the Company under this
Agreement shall inure to the benefit of and be binding upon the successors and
assigns of the Company, provided that such successor or assign shall acquire all
or substantially all of the assets and business of the Company.
     8. Indemnification. The Company and the Executive acknowledge that the
Executive’s services as an officer of the Company exposes the Executive to risks
of personal liability arising from, and pertaining to, the Executive’s
participation in the management of the Company. The Company shall defend,
indemnify and hold harmless the Executive from any actual cost, loss, damages,
attorneys’ fees, or liability suffered or incurred by the Executive arising out
of, or connected to, the Executive’s services as an officer of the Company or
any of its current, former, or future subsidiaries to the fullest extent allowed
by law. The Company will not have any obligation to the Executive under this
Section for any loss suffered if the Executive voluntarily pays, settles,
compromises, confesses judgment for, or admits liability with respect to without
the approval of the Company. Within 30 days after the Executive receives notice
of any claim or action which may give rise to the application of this Section,
the Executive shall notify the Company or its counsel in writing of the claim or
action with a copy thereof. The Executive’s failure to timely notify the Company
of the claim or action will relieve the Company from any obligation to the
Executive under this Section. The Executive will reasonably assist the Company
in the defense of any action. The Company will not indemnify the Executive for
any intentional acts or misconduct engaged in by the Executive, including, but
not limited to, any acts which could result in cause termination pursuant to
Section 5(a) above.
     9. Change of Control.
          (a) A “Change of Control” shall mean the occurrence of any one of the
following events:
               (i) during the Term, a majority of the Directors on the Board as
of the Effective Date (the “Incumbent Board”) no longer comprises a majority of
the Board of Directors of the Company; provided that any person becoming a
director subsequent to the Effective Date whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least
three-quarters of the directors comprising the Incumbent Board (either by a
specific vote or by approval of the proxy statement of the Company in which such
person is named as a nominee for director without objection to such nomination)
shall be, for purposes of this Section 9(a)(i), considered as though such person
were a member of the Incumbent Board;
               (ii) any “person,” as such term is used in Sections 3(a)(9) and
13(d) of the Securities Exchange Act of 1934, as amended (other than the
Executive or entities controlled by the Executive), becomes a “beneficial
owner,” as such term is used in Rule 13d-3 promulgated under that act, of 25% or
more of the voting power of the Company; or

6



--------------------------------------------------------------------------------



 



               (iii) all or substantially all of the assets or business of the
Company is disposed of pursuant to a merger, consolidation or other transaction
(unless the shareholders of the Company immediately prior to such merger,
consolidation or other transaction beneficially own, directly or indirectly, in
substantially the same proportion as they owned the voting power of the Company,
all of the voting power or other ownership interests of the entity or entities,
if any, that succeed to the business of the Company).
          (b) The Company and the Executive hereby agree that if the Executive
is in the employ of the Company on the date on which a Change of Control occurs
(the “Change of Control Date”), the Company will continue to employ the
Executive and the Executive will remain in the employ of the Company for the
period commencing on the Change of Control Date and ending on the expiration of
the Term, to exercise such authority and perform such executive duties as are
commensurate with the authority being exercised and duties being performed by
the Executive immediately prior to the Change of Control Date.
          (c) During the remaining Term after the Change of Control Date, the
Company will (i) continue to honor the terms of this Agreement, including the
Base Salary and other compensation set forth in Section 3 above, (ii) continue
employee benefits as set forth in Section 4 above at levels in effect on the
Change of Control Date; and (iii) immediately vest and accrue all outstanding
stock options, restricted stock and other securities instruments as detailed in
Section 3 above (all subject to such reductions as may be required to maintain
such plans in compliance with applicable federal law regulating employee
benefits in the wake of a change of control).
     10. Severability. If any provision of this Agreement is deemed to be
invalid or unenforceable or is prohibited by the laws of the state or
jurisdiction where it is to be performed, this Agreement shall be considered
divisible as to such provision and such provision shall be inoperative in such
state or jurisdiction and shall not be part of the consideration moving from
either of the parties to the other. The remaining provisions of this Agreement
shall be valid and binding.
     11. Notice. Notices given pursuant to the provisions of this Agreement
shall be sent by certified mail, postage prepaid, or by overnight courier, or
telecopier to the following addresses:

     
To the Company:
  Bruce Eskowitz
 
  President and CEO
 
  Premier Exhibitions, Inc.
 
  3340 Peachtree Road, NE
 
  Suite 2250
 
  Atlanta, GA 30326
 
  Fax 404.842.2626
 
   
With Copy To:
  Brian Wainger
 
  General Counsel
 
  Premier Exhibitions, Inc.
 
  281 Independence Blvd.
 
  Suite 440
 
  Virginia Beach, Va. 23462
 
  Fax 757.257.0380

7



--------------------------------------------------------------------------------



 



     
To the Executive:
  Robert Sirmans
 
  c/o Fred Bernstein
 
  Proskauer Rose LLP
 
  2049 Century Park East
 
  Suite 3200
 
  Los Angeles, Ca. 90067-3206
 
  Fax 310.557.2193

     Either party may, from time to time, designate any other address to which
any such notice to it or him shall be sent. Any such notice shall be deemed to
have been delivered upon the earlier of actual receipt or four days after
deposit in the mail, if by certified mail.
     12. Miscellaneous.
          (a) Governing Law. This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Florida and the sole
and exclusive venue for any litigation arising out of this contract will be the
circuit court in Hillsborough County, Florida.
          (b) Waiver/Amendment. The waiver by any party to this Agreement of a
breach of any provision hereof by any other party shall not be construed as a
waiver of any subsequent breach by any party. No provision of this Agreement may
be terminated, amended, supplemented, waived or modified other than by an
instrument in writing signed by the party against whom the enforcement of the
termination, amendment, supplement, waiver or modification is sought.
          (c) Entire Agreement. This Agreement represents the entire agreement
between the parties with respect to the subject matter hereof and replaces and
supersedes any prior agreements or understandings.
          (d) Facsimiles/PDF’s/Counterparts. This Agreement may be executed in
counterparts, all of which shall constitute one and the same instrument.
Facsimile copies and electronic Portable Document Format files of executed
signature pages will be deemed original for all purposes.
          (e) Section 409A of the Code. This Agreement and the benefits provided
hereunder are intended to be exempt from or to comply with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended, and Treasury
regulations and other applicable guidance issued by the Treasury Department or
Internal Revenue Service thereunder (collectively, “Section 409A”), and shall be
interpreted and administered consistent with such intent. To the extent required
for compliance with the requirements of Section 409A, references in this
Agreement to a termination of employment shall mean a “separation of service”
within the meaning of Section 409A. Notwithstanding the terms of Section 3,
Section 4 or Section 5 of this Agreement, to the extent the Executive is a
“specified employee” (as defined by Section 409A) at the time of termination of
employment and a payment or provision of a benefit is required to be delayed by
six months pursuant to Section 409A, distribution shall be made no earlier than
the six-month anniversary of termination of employment.

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company and the Executive have duly executed this
Agreement as of the date first above written.

            COMPANY:

PREMIER EXHIBITIONS, INC.
      By:   /s/ Bruce Eskowitz         Its: President and Chief Executive
Officer                EXECUTIVE:
      /s/ Robert Sirmans       Robert Sirmans           

9